        Case 4:20-cv-00065-ERE Document 29 Filed 06/15/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

DANA BRYSON                                                         PLAINTIFF

VS.                         No. 4:20-CV-00065-ERE

PROTHRO JUNCTION, LLC., et al.                                   DEFENDANTS

                                 JUDGMENT

      Consistent with the order entered today and the order entered by Judge

Baker on June 10, 2021 (Doc. 27), this case is DISMISSED, with prejudice, based

on settlement.

      IT IS SO ORDERED this 15th day of June, 2021.




                                     UNITED STATES MAGISTRATE JUDGE
